Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent E. Matthias on 04/20/2021.

The after final amendments dated 04/15/2021 are entered and further amendments are made as follows including the deletion of all reference numbers:

    PNG
    media_image1.png
    822
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    887
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    881
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    839
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    500
    media_image6.png
    Greyscale



The amendments above result in the following final claim set:

1.  A method of forming a monolithic aircraft structure, comprising multiple aerodynamic surfaces, the method comprising steps of:	forming a body component, comprising a bottom side, a body skin, defining a body skin outer surface opposite the bottom side of the body component, a body side wall, integrally formed with the body skin and defining a body mating surface, and a stiffener, integrally formed with the body skin and the body side wall, the stiffener defining a stiffener mating surface, having a stiffener-mating-surface thickness, wherein the stiffener further comprises a boss,  comprising a localized portion that has a thickness, which is greater than the stiffener-mating-surface thickness, wherein the body skin and the body side wall together define a cavity, open toward the bottom side of the body component, and wherein the body skin outer surface defines a first aerodynamic surface;	forming a cover component, sized to extend entirely over the cavity of the body component and having a cover mating surface and a cover outer surface, opposite the cover mating surface, the cover outer surface defining a second aerodynamic surface, wherein the cover mating surface of the cover component comprises a socket, sized to receive a part of the boss of the stiffener;	positioning the body component relative to the cover component so that thepart of the boss of the stiffener is inserted into the socket and the body mating surface contacts the cover mating surface, and the cover component encloses the cavity of the body component;	friction stir welding the cover component to the body component so that a friction stir welded joint extends along a portion of the cover mating surface of the cover component and a portion of the body mating surface of the body component; and	friction stir welding through the socket of the cover mating surface of the cover component and into the boss of the stiffener of the body component so that an additional friction stir welded joint  is formed between the cover mating surface and the stiffener mating surface.
2-4.  (Canceled).
5.  The method of claim 1, wherein the additional friction stir welded joint extends along an entire length of the stiffener mating surface of the stiffener.
6.  The method of claim 1, further comprising heat treating the body component and the cover component.
7.  The method of claim 1, further comprising performing non-destructive inspection of the monolithic aircraft structure.
8.  The method of claim 1, further comprising applying at least one surface treatment selected from a group of surface treatments consisting of anodizing, primer coating, and topcoating to the body skin outer surface and the cover outer surface.
9.  The method of claim 1, wherein the step of forming the body component comprises machining the body component from a block of aluminum alloy material.
10.  The method of claim 1, wherein the step of forming the cover component comprises machining the cover component from a sheet of aluminum alloy material.
11.  The method of claim 1, wherein:	the step of forming the body component comprises a step of forming a spoiler body; and	the step of forming the cover component comprises a step of forming a spoiler cover.
12.  The method of claim 11, wherein the step of forming the spoiler body comprises forming lugs integrally with the body skin and the body side wall.
13.  A monolithic aircraft structure, comprising:	a body component, comprising:		a bottom side;		a body skin having a body skin outer surface opposite the bottom side of the body component, wherein the body skin outer surface defines a first aerodynamic surface; 		a body side wall integrally formed with the body skin and defining a body mating surface, wherein the body skin and the body side wall together define a cavity open to the bottom side of the body component; and		a stiffener, integrally formed with the body skin and the body side wall, the stiffener defining a stiffener mating surface, having a stiffener-mating-surface thickness, wherein the stiffener further comprises  at least two bosses, wherein each of the at least two bosses comprises a localized portion that has a thickness, which is greater than the stiffener-mating-surface thickness;	a cover component sized to extend entirely over the cavity of the body component and having a cover mating surface and a cover outer surface opposite the cover mating surface, wherein the cover mating surface is shaped conformally with the body mating surface to enclose the cavity of the body component with the cover mating surface in contact with the body mating surface, and wherein the cover outer surface defines a second aerodynamic surface;	a friction stir welded joint, extending through the cover mating surface of the cover component and into the body mating surface, of the body component; and	additional friction stir welded joints, extending through the cover mating surface and into each of the at least two bosses of the stiffener.
14-16.  (Canceled).
17.  The monolithic aircraft structure of claim 13, wherein the additional friction stir welded joints extend along an entire length of the stiffener mating surface of the stiffener.
18.  An aircraft spoiler, comprising:	a body component, comprising:		a bottom side;		a body skin having a body skin outer surface opposite the bottom side of the body component, wherein the body skin outer surface defines a first aerodynamic surface;		a body side wall integrally formed with the body skin and defining a body mating surface, the body side wall comprising first and second side panels joined by a rear panel, wherein the first and second side panels are generally triangular, and the body skin and the body side wall together define a cavity open to the bottom side of the body component; and		a stiffener, integrally formed with the body skin and the body side wall and located in the cavity of the body component between the first and second side panels to divide the cavity into sub-cavities, the stiffener defining a stiffener mating surface, having a stiffener-mating-surface thickness, wherein the stiffener further comprises at least two bosses, wherein each of the at least two bosses comprises a localized portion that has a thickness, which is greater than the stiffener-mating-surface thickness;	a cover component, sized to extend entirely over the cavity of the body component and having a cover mating surface and a cover outer surface opposite the cover mating surface, wherein the cover mating surface is shaped conformally with the body mating surface and the stiffener mating surface to enclose the sub-cavities and the stiffener of the body component with the cover mating surface in contact with the body mating surface, wherein the cover outer surface defines a second aerodynamic surface;	a friction stir welded joint, extending through the cover mating surface of the cover component and into the body mating surface of the body component; and	additional friction stir welded joints, extending through the cover mating surface of the cover component and into each of the at least two bosses of the stiffener.
19-20. (Canceled).
21.  The method of claim 1, wherein the additional friction stir welded joint extends along a portion of a length of the stiffener mating surface of the stiffener.
22.  The monolithic aircraft structure of claim 13, wherein each of the additional friction stir welded joints extends along a portion of a length of the stiffener mating surface of the stiffener.
23.  The monolithic aircraft structure of claim 13, wherein the body component comprises aluminum alloy material.
24.  The monolithic aircraft structure of claim 13, wherein the cover component comprises a sheet of aluminum alloy material.
25.  The monolithic aircraft structure of claim 13, wherein:	the body component comprises a spoiler body; and	the cover component comprises a spoiler cover.
26.  The aircraft spoiler of claim 18, wherein each of the additional friction stir welded joints extends along an entire length of the stiffener mating surface of the stiffener.
27.  The aircraft spoiler of claim 18, wherein each of the additional friction stir welded joints extends along a portion of a length of the stiffener mating surface of the stiffener.
28.  The aircraft spoiler of claim 18, wherein:	the body component comprises aluminum alloy material; and	the cover component comprises a sheet of aluminum alloy material.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior art of Frazer (US 20050247756 A1) discloses a similar friction stir welded (126) component (118+119) having a stiffener with a boss (see enlarged portion where 121 points in Figs. 32+33) however Frazer is silent on the stiffener having two bosses along with two different friction stir welded joints as now required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN M O'HARA/Primary Examiner, Art Unit 3642